Title: To George Washington from Richard Morris, 23 July 1789
From: Morris, Richard
To: Washington, George



Sir
New York July 23d 1789

If I should be thought Qualified for and worthy of Employment in the Judicial department of the General Goverment. I shall be happy to Serve my country in any Office which I can Accept consistant with my Own Reputation.
you will Excuse this Lyberty it is from an Intimation, that you was desirous to know every person who wished to be Employed in the Genll Goverment. with the Highest Sentiments of Respect and Real Esteem I am Sir your Most Obedient Humble Servant

Rd Morris

